DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/29/2021 is acknowledged.

Status of Claims
Claims 1-13 are pending in the application, with claims 1-9 being examined and claims 10-13 being withdrawn pursuant to the election made on 10/29/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, line 7 recites a “microfluidic siphon channel” and line 18 reciting a “microfluidic channel”. It is unclear if these two channels are the same or not. The instant specification on page 2 recites “a microfluidic channel (a siphon channel)”, and therefore for examination it will be interpreted that the siphon channel and microfluidic channel are the same. 
It should be noted that claim 4 also claims both a microfluidic siphon channel and a microfluidic channel, which will similarly be interpreted as being the same. Claim 5 also claims a microfluidic channel. 
Further regarding claim 1, it is unclear if an “organic substance” recited on line 10 and the “organic ligands” recited on line 24 are the same thing. For examination it will be interpreted that an “organic ligand” is more specific than an “organic substance”, and that “organic ligand” and “organic substance” are used interchangeably.
Claims 2-9 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR-2013/0000009-A) in view of Cate (US-2014/0178978-A1), Rupp (US-2003/0203495-A1), and Dreyer (US-5075215-A).  
Regarding claim 1, Hwang teaches a device (microfluidic device 300) for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures (first chambers 313a, second chambers 313b) disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], [0087], [0090], Figure 4): 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086] and Figure 4);
Paragraph [0102] states that samples may be blood, water, urine, saliva, sweat, and medium and that substances can be heavy metals.  
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0084], [0085], and Figure 4); 

Paragraph [0102] states that a signal is generated due to a reaction of a substance in a sample in reaction region 321 on strip 320, where reaction region 321 may be an antibody, enzyme, protein, and nucleic acid. It is understood that an antibody, enzyme, protein, or nucleic acid are organic substances, and that the signal generated would be a color change ([0102]).
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated by paragraph [0086]-[0087], it is understood that there are a plurality of first chambers 313a, a plurality of second chambers 313b, and a plurality of absorbers. It is understood that a first chamber 313a, second chamber 313b, and an absorber make up one unit on the platform 310. It is understood that similar to Figure 3, there will be a plurality of ports 311a that correspond to each unit. 
wherein the device (300) is configured to move the respective fluid samples from the respective sample injection (311a) unit to the respective microfluidic channel (331a) and then to the respective detection unit (320) when the rotatable platform is rotated, 
As stated by paragraph [0090], when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
wherein the device (300) is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in 
As stated by paragraph [0102], the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
Hwang does not teach a ruler configured to measure a color developed distance of the color development reaction. 
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 ([0023] and Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. It would have been obvious to one skilled in the art to modify the device of Hwang such that it has the measuring scale as taught by Cate because Cate teaches that as liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010] and [0012]).
While Hwang does teach an organic substance that produces a color change when reacted with heavy metals, where the organic substances may be an antibody, enzyme, protein, or nucleic acid ([0102]). It is understood that these substances are not ligands. It is being 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches where suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. It is also understood that these are organic ligands. 
It would have been obvious to one skilled in the art to modify the reaction region of Hwang such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
The combination of Hwang, Cate, and Rupp do not teach organic ligands of different respective concentrations. 
In the analogous art of assays for biological molecules, Dreyer teaches the use of daylight fluorescent materials as labels for biological molecules (Dreyer; abstract). 

Regarding claim 2, modified Hwang teaches wherein each detection unit (320) comprises a respective development area (reaction zone 321) coated with the organic substance configured to produce the color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed and a respective reservoir area (second chamber 313b) which connects the respective development area (321) with the respective microfluidic channel (331a), wherein each development area (321) includes a first section that is closest to the respective reservoir area (313b) and the first section is coated with a highest concentration of organic ligand (Hwang; [0085], Figure 4). 
As stated by paragraph [0102] of Hwang, the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] of Hwang further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
It is understood that modified Hwang will have the reagents (ligand) taught by Rupp, and that the reagent (ligand) placed on the absorber 320 (detection unit) will have a differing concentration as taught by Dryer, see claim 1 supra. As the absorber will have a differing concentration of ligand, it is understood that it is a choice made by one skilled in the art when 
Regarding claim 3, modified Hwang teaches the device according to claim 2. Modified Hwang further teaches wherein each development area (321) comprises n sections coated with different concentrations of the organic ligands, and the concentration of the organic ligand coated in the section located i-th from the respective reservoir area (313b) is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area (313b), wherein i is a natural number from 1 to n (Hwang; Figure 4). 
It is understood that modified Hwang will have the reagents (ligand) taught by Rupp, and that the reagent (ligand) placed on the absorber 320 (detection unit) will have a differing concentration as taught by Dryer, see claim 1 supra. It is understood from Dryer that the dipstick will have a pattern of small wells that will have different concentrations of the ligand bonded to the bottom of each well (column 4 lines 40-46). Dryer further states in column 5 lines 1-7 that a series of wells are coated with different concentrations of a ligand, where a semi-quantitative result is obtained by noting each color in a well compared to a reference. As such, it is understood that on one end of the dipstick there will be a higher concentration and on the other end a lower concentration. Therefore on the absorber (detection unit) of Hwang with the reaction zone (development area), the concentration of the ligand (reagents of Rupp) is understood to be higher at one end and lower at another end. Where orientation of the absorber (detection unit) in the device of Hwang is a decision made by one skilled in the art. 
Regarding claim 4, modified Hwang teaches the device according to claim 2. Modified Hwang further teaches wherein the device is configured to move the respective fluid sample by:
	a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (311a);
	a second rotation of the rotatable platform (310) so that the fluid sample moved to each respective microfluidic channel (311a) is moved to the respective reservoir area (313b); and 
	stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the respective detection unit (320). 
Hwang teaches that various rotation speed programs may be used ([0120]). It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid. [0090] of Hwang further states that when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As such, so long as the prior art is capable of being rotated at a first rotation, stopping, rotated at a second rotation, and stopping the rotation, the prior art will read on the limitations of claim 4. 
Regarding claim 5, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein each microfluidic channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310) (Hwang; Figure 4). 
As stated by paragraph [0090] of Hwang, when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
Further, it is seen in Figure 4 of Hwang that the microfluidic channel 331a has a U-shape. 
Regarding claim 6, modified Hwang teaches the device according to claim 4. Modified Hwang further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
It is stated by [0124] of Hwang that in an experiment, the platform is rotated at 2000 rpm, allowing the fluid to absorb for 10 seconds, then rotating at 6000 rpm, followed by rotating at a slower speed, and absorbing fluid.
Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As such, as long as the prior art is capable of being rotated at 2000 to 4000 RPM and 4000 to 6000 RPM, the prior art will read on the claim limitations of claim 6. 
Regarding claim 7, modified Hwang teaches wherein the rotatable platform is a circular disk having a diameter of 12 cm to 20 cm. 

Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
Regarding claim 8, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Hwang and the apparatus of modified Hwang is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Hwang (see MPEP §2115). 
Note: [0102] of Hwang states that certain substances that can be detected include heavy metals. Further, it is seen in Table 1 of Rupp that metals such as iron, mercury, chromium, nickel, and carbon can be detected with dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN. 
Regarding claim 9, modified Hwang teaches the device according to claim 8. Modified Hwang further teaches wherein the organic substance that coats the detection unit (320) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796